ORDER

PER CURIAM.
Defendant Samuel J. Farrow, Jr. (“Farrow”) appeals from the trial court’s judgment entered upon his convictions of multiple counts of kidnapping and sexual abuse occurring on or about July and November of 2000.
In his first two points on appeal, Farrow argues the trial court erred in denying his motion to suppress statements made during custodial interrogation because: (1) he lacked the mental capacity to make a voluntary, knowing and intelligent waiver of his constitutional rights; and (2) the statements were obtained after he invoked his right to counsel. In his third point on appeal, Farrow argues the trial court erred in failing to find him not guilty by reason of mental disease or defect because he proved by a preponderance of the evidence that he was suffering from a mental disease or defect at the time the crimes were committed, making him incapable of knowing and appreciating the nature, quality or wrongfulness of his conduct.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. Judgment affirmed pursuant to Rule 30.25(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 30.25(b).